Citation Nr: 1449900	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  09-31 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for headaches, to include secondary to a cervical spine disorder.

3.  Entitlement to service connection for a left elbow disorder.

4.  Entitlement to service connection for a right elbow disorder.

5.  Entitlement to service connection for a right knee disorder, claimed as residuals of a gunshot wound (GSW).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 1994 to August 1998 and again from November 2001 to January 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction was subsequently transferred to the RO in Waco, Texas.  The Veteran had a hearing before the Board in December 2011 and the transcript is of record.

The case was brought before the Board in February 2005, at which time the claim for service connection for schizophrenia was reopened, and that claim, along with the PTSD claim, were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the veteran in the development of his claims, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  According to an April 2005 Report of Contact, the veteran does not want a hearing before the Board.

The case was brought before the Board in April 2012, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him VA examinations. The requested development having been partially completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims a neck disorder, chronic headaches, bilateral elbow disorders, and a right knee disorder are the result of in-service injuries.  The service treatment records do not confirm the described injuries by the Veteran or any complaints, treatment, or diagnoses related to the cervical spine, headaches, bilateral elbows, or right knee.

The claim was previously remanded, however, to ensure all military records were obtained, to include any military records from 1998 to 2001 associated with the Veteran's service in the Army Reserves.  The AMC was also to make efforts to verify whether the Veteran received a Purple Heart Medal as claimed.  Regrettably, the claims must once again be remanded to ensure compliance with the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding the Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

While the AMC did make attempts to ensure all personnel and service treatment records were obtained for the Veteran's periods of active duty from October 1994 to August 1998 and from November 2001 to January 2003, no request was made to obtain any personnel and service treatment records during the Veteran's period in the Army Reserves from 1998 to 2001.  While the AMC did contact the Army to verify whether the Veteran received a Purple Heart, no reply is documented in the claims folder and there is no indication the AMC made follow-up requests.  

In December 2011, the Veteran testified before the Board as to various in-service injuries, including the following:  injuries to the neck and headaches sustained when a tree fell on his head in 1996; bilateral elbow injuries incurred during a gunnery exercise in 1996; and injuries from a right knee GSW occurring sometime in August 1997.  The Veteran contends he received a Purple Heart Medal for the GSW and testified that he had a picture from a magazine of him receiving the medal.  While none of these injuries are documented in the service treatment records currently of record, the Veteran testified he also sought treatment for these conditions from 1998 to 2001 during his time in the Army Reserves.  

Accordingly, the AMC must make efforts to obtain any and all treatment and/or personnel records that exist for the Veteran's claimed time in the Army Reserves from 1998 to 2001.  The AMC must follow-up with the Army regarding verifying the Veteran's receipt of a Purple Heart Medal.  The Veteran should be contacted and asked to submit any supporting evidence in his possession, including the magazine picture referenced during his hearing.  

To the extent any additional records are obtained, the AMC should seek out addendum opinions from the July 2012 VA examiners discussing the extent to which the new information may have changed the previous opinion rendered.  If the same examiner(s) is(are) not available, new VA examinations are indicated below.

The AMC should also take this opportunity to obtain recent VA outpatient treatment records from November 2012 to the present.

Accordingly, the case is REMANDED for the following action:

1. The AMC should ensure that the Veteran is provided with all appropriate notice as to the issues on appeal. The AMC must ask the Veteran to submit any records in his possession that would assist with his claims, including the magazine picture of him receiving the Purple Heart Medal.  Attempts should be made to obtain any records identified and, regardless of the Veteran's response, the AMC should also obtain any pertinent VA outpatient treatment records from the VAMC during the span from November 2012 to the present.  All efforts to obtain VA records should be fully documented.

2. The AMC must contact NPRC, the Army, the Army Reserves, or any other relevant federal agency for the purpose of (a) verifying the Veteran's receipt of a Purple Heart Medal and (b) obtaining any personnel, service treatment, or other military records related to the Veteran's service in the Army Reserves from 1998 to 2001.  All efforts to obtain these records must be fully documented and federal agencies are required to submit negative responses if no records are found.

3. After the above is completed and records are obtained to the extent available, contact the July 2012 examiner and request an addendum opinion addressing whether any of the rendered opinion(s) are changed in light of the new information.  If the July 2012 VA examiner is unavailable, schedule the Veteran for a new VA examination to determine the nature and etiology of any found cervical spine disorder, headaches, bilateral elbow disorders, and right knee disorder.  The claims folder must be reviewed by the examiner.  In so doing, the examiner is directed to consider and reconcile the Veteran's lay descriptions of in-service injuries, the service treatment records and post-service records.  The examiner is directed to review the service-treatment records noting a pre-existing left wrist fracture with neurological manifestations, in-service treatment for the left upper extremity, post-service x-rays and MRIs indicating the presence of an old compression fracture of the cervical spine, and right knee traumatic scar with internal derangement of unknown origin.  

After a thorough examination and all diagnostic tests are completed, the examiner is asked to itemize each and every diagnosis found related to the cervical spine, headaches, bilateral elbows, and right knee.  As to each diagnosis rendered, the examiner is asked to provide an opinion as to whether such condition(s) is(are) at least as likely as not (50 percent probability or greater) attributable to his military service.

The examiner must provide a complete rationale for any opinion expressed, based on clinical experience, medical expertise, and established medical principles.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination(s), and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  Thereafter, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

